Memorandum Opinion
A Master (Leonard C. Hardwick, Esq.) granted Ann E. Glennon a divorce and entered an order for division of property and for support and maintenance. The Court (Cann, J.) transferred the question of the reasonableness of the award which had been approved by Douglas, J.
*999The plaintiff has a serious medical history and because of this financial burden and exposure, we hold the award for support to be unreasonable. Murphy v. Murphy, 116 N.H. 672, 366 A.2d 479 (1976).
We would approve an amended order wherein, in addition to the present decree, the defendant, at his expense, is to continue Blue Cross-Blue Shield and Major Medical Coverage for the plaintiff. In all other respects the decree is affirmed.

Remanded.

Douglas, J., did not sit; Brock, J., sat by special assignment pursuant to RSA 490:3.